     4:19-cv-02318-MGL         Date Filed 09/13/21     Entry Number 22       Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

LARRY JAMES TYLER,                  §
          Plaintiff,                §
                                    §
vs.                                 §                Civil Action No. 4:19-2318-MGL
                                    §
JAMES BOGLE, SR; PAUL M. BURCH; and §
TONY CHAVIS,                        §
         Defendants.                §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE
            AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Larry James Tyler (Tyler), proceeding pro se, filed this lawsuit against South

Carolina Assistant Attorney General James Bogle, Sr. (Bogle); the Honorable Paul M. Burch,

South Carolina Circuit Court Judge, Fourth Judicial District (Judge Burch); and Darlington County

Sherriff Tony Chavis (collectively, the Defendants), alleging constitutional violations under 42

U.S.C. § 1983 and false imprisonment. Tyler seeks declaratory, injunctive, and monetary relief.

       The matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge suggesting Tyler’s complaint be dismissed without prejudice

and without issuance and service of process. The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
     4:19-cv-02318-MGL         Date Filed 09/13/21     Entry Number 22          Page 2 of 10




determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on October 8, 2019, the Clerk of Court entered

Tyler’s objections to the Report on October 17, 2019, and the Clerk of Court entered Tyler’s

supplement to his objections on October 21, 2019. The Court has reviewed the objections, but

holds them to be without merit. It will therefore enter judgment accordingly.

       Tyler’s complaint is before the Court for pre-service review. Tyler challenges his pending

sexually violent predator (SVP) proceedings pursuant to South Carolina’s Sexually Violent

Predator Act (SVPA), codified at S.C. Code Ann. § 44-48-10 et seq. Tyler argues the Defendants

have denied him due process and falsely imprisoned him.

       Prior to addressing Tyler’s complaint, the Court will provide a brief primer on South

Carolina’s SVPA. “The SVP program in this state is administered under the supervision of the

Department of Mental Health.” State v. Miller, 744 S.E.2d 532, 537 (S.C. 2013).

       The SVPA requires review of the records of any person convicted of a sexually violent

offense by a multidisciplinary team, generally prior to their release from confinement. S.C. Code

Ann. §§ 44-48-40, 50. If the multidisciplinary team concludes the person satisfies the definition

of a SVP, the “team must forward a report of the assessment to the prosecutor’s review committee

(PRC) and notify the victim.” Id. § 44-48-50.




                                                2
     4:19-cv-02318-MGL         Date Filed 09/13/21      Entry Number 22        Page 3 of 10




       “When the [PRC] has determined that probable cause exists to support [an] allegation that

the person is a [SVP], the Attorney General must file a petition with the court in the jurisdiction

where the person committed the offense” and “must notify the victim that the committee found

probable cause exists.” Id. § 44-48-70. “Upon filing of a petition, the court must determine

whether probable cause exists to believe that the person named in the petition is a [SVP]”; and if

it does, the person must be taken into custody if he is not already confined in a secure facility.”

Id. § 44-48-80(A).

       Further, the court must “direct that the person be transported to an appropriate facility of

the South Carolina Department of Mental Health [SCDMH] for an evaluation as to whether the

person is a [SVP].” Id. § 44-48-80(D). If either the person or the South Carolina Attorney General

disagree with the assessment of the SCDMH, he or she “may retain a qualified expert to perform

a subsequent examination.” Id. § 44-48-90(C). “All examiners are permitted to have reasonable

access to the person for the purpose of examination, as well as access to all relevant medical,

psychological, criminal offense, and disciplinary records and reports.” Id.

       The purpose of SVP laws “is similar to other involuntary commitment statutes which the

United States Supreme Court has consistently upheld as long as they are applied to individuals

with mental health problems making them unable to control behavior which poses a danger to

public safety.” In re Treatment and Care of Luckabaugh, 568 S.E.2d 338, 348 (S.C. 2002). Thus,

according to South Carolina’s Supreme Court, “it cannot be said ‘the involuntary civil confinement

of a limited subclass of dangerous persons is contrary to our understanding of ordered liberty.’”

Id. (quoting Kansas v. Hendricks, 521 U.S. 346, 357 (1997)). And, as is relevant here, South

Carolina has a “public policy” to protect its minors from sexual predators. State v. Reid, 679

S.E.2d 194, 201 n.6 (S.C. Ct. App. 2009). “Notwithstanding its punitive attributes, [the South



                                                3
     4:19-cv-02318-MGL           Date Filed 09/13/21      Entry Number 22       Page 4 of 10




Carolina Supreme Court] and many others, to include the United States Supreme Court, have

concluded that [a] SVP program is a civil, non-punitive treatment program.” Miller, 744 S.E.2d

at 537.

          Turning to Tyler’s criminal history, “[i]n 1993, he pled guilty in Texas to indecency with

a child by conduct.” Final Br. of Appellant Tyler at 11, In re Matter of the Care and Treatment of

Larry James Tyler (In re Tyler), Appellate Case No. 2018-001442 (S.C. Ct. App.). “In 2013,

[Tyler] pled guilty[, in South Carolina,] to sexual exploitation of a minor in the second degree,

criminal solicitation of a minor, disseminating harmful material to a minor, and contributing to the

delinquency of a minor.” Id.

          While incarcerated at the South Carolina Department of Corrections (SCDC) for the

aforementioned South Carolina offenses, South Carolina’s multi-disciplinary team completed a

Sexual Predator Referral Form and determined Tyler satisfied the definition of a SVP and a review

by the PRC was warranted. The PRC found probable cause he had been convicted of a sexually

violent offense and suffered from a mental abnormality or personality disorder and needed to be

confined for long-term treatment.

          Boggle then petitioned the Darlington County circuit court to designate Tyler as a SVP

under the SVPA. Judge Burch found probable cause to believe Tyler is a SVP as defined by the

SVPA, and appointed him legal counsel to represent him in a probable cause hearing. After the

probable cause hearing with Tyler’s appointed counsel, Judge Burch ordered him to undergo SVP

medical evaluations as set forth in the SVPA. Although an attorney represented Tyler at the

hearing before Judge Burch, Tyler posits he briefly met with the attorney before the hearing and

failed to obtain an adequate opportunity to defend himself. Tyler was subsequently released from




                                                  4
     4:19-cv-02318-MGL           Date Filed 09/13/21      Entry Number 22         Page 5 of 10




the SCDC and moved to the Darlington County Department of Corrections (DCDC) for holding

pending the ongoing SVPA proceedings.

       Tyler was then evaluated by Dr. Marie Geyle, and her report concluded Tyler failed to meet

the criteria to be considered a SVP. The Attorney General, pursuant to S.C. Code. Ann. § 44-48-

90(C), requested a second opinion by the Medical University of South Carolina’s Sexual Behaviors

Clinic and Lab (MUSC Lab). The MUSC Lab, as part of their protocol in testing individuals such

as Tyler, requested he submit to a penile plethysmograph (PPG) as part of the exam to determine

whether he suffers from a mental abnormality or personality disorder that makes him likely to

engage in acts of sexual violence. Tyler refused to submit to the PPG, and the South Carolina

circuit court issued an order holding him in contempt. Tyler appealed that order, and the appeal is

currently before the South Carolina Court of Appeals. See In re Tyler, App. Case No. 2018-

001442.

       The Magistrate Judge recommends the Court dismiss Tyler’s complaint, without prejudice

and service of process, due to its frivolous nature. See generally 28 U.S.C. § 1915(e)(2)(B)(i)

(“[T]he court shall dismiss [a case filed by an indigent litigant who is not required to pay the

administrative costs of proceeding with his lawsuit] at any time if the court determines that . . . the

action or appeal is frivolous[.].”

       The Court, loosely construing Tyler’s handwritten pro se objections to the Report,

identifies seven. As to the first, Tyler objects to the Magistrate’s Judge’s assertion the Supreme

Court’s decision in Heck v. Humphry, 512 U.S. 477 (1994), “bars both a claim that [a] plaintiff is

being held past his mandatory parole release date as to his state convictions as well as his civil

confinement pending assessment as [a] SVP.” Report at 4. In particular, Tyler avers his complaint

involves “issue[s] of liberty interest depriv[ation]” and “actions that make prisoners [such as



                                                  5
     4:19-cv-02318-MGL          Date Filed 09/13/21        Entry Number 22       Page 6 of 10




himself] ineligible for parole have been held to deprive them of a liberty interest.” Obj. at 8. Thus,

according to Tyler, “[r]evocation of parole requires due process protections” and his Section 1983

claim is appropriate in the instant case notwithstanding the Supreme Court’s decision in Heck. Id.

       In Heck, the United States Supreme Court held a state prisoner’s claim for damages is not

cognizable under Section 1983 where success of the action would implicitly question the validity

of the conviction or the duration of a sentence, unless the prisoner can demonstrate that the

conviction or sentence has been previously invalidated. 512 U.S. at 486–87. Stated differently,

the Supreme Court in Heck concluded that until a criminal conviction or sentence is set aside by

way of an appeal, PCR, habeas, or otherwise, any civil rights action for damages based on the

conviction or sentence and related matters will be barred. Heck also acts to bar a criminal

defendant’s claims for injunctive and declaratory relief. See Harvey v. Horan, 278 F.3d 370, 375

(4th Cir. 2002), abrogated on other grounds by Skinner v. Switzer, 131 S. Ct. 1289, 1298–1300

(2011)) (noting the Supreme Court in Heck “did not limit its holding to” Section 1983 claims for

damages and also applies “in a situation where a criminal defendant seeks injunctive relief that

necessarily implies the invalidity of his conviction.”).

       Although commitment under the SVPA is civil in nature as opposed to criminal, federal

courts have concluded Heck precludes a Section 1983 claim as to proceedings under a state’s

SVPA. See Huftile v. Miccio-Fonesca, 410 F.3d 1136, 1139–40 (9th Cir. 2005) (noting Heck’s

“favorable termination rule was intended to prevent a person in custody from using § 1983 to

circumvent the more stringent requirements for habeas corpus” and “Heck applies to SVPA

detainees with access to habeas relief.”).




                                                  6
     4:19-cv-02318-MGL         Date Filed 09/13/21       Entry Number 22       Page 7 of 10




        Here, because Tyler’s SVPA proceeding is still ongoing, his Section 1983 claim for

damages and injunctive relief fails as a matter of law under Heck. Consequently, the Court will

overrule the objection.

        Turning to Tyler’s second objection, he contends the Magistrate Judge erroneously

concluded even if his claims “are not barred by Heck, federal courts are not authorized [, pursuant

to Younger v. Harris, 401 U.S. 37 (1971),] to interfere with a State’s pending criminal proceedings

absent extraordinary circumstances.” Report at 5 (footnote omitted). Tyler posits “the federal

court has jurisdiction [to adjudicate his Section 1983 claim] because [the issues in his complaint

involve] question[s] of constitutional [rights] of substantive weight in procedural due process of

law.” Obj. at 9. And, Tyler notes “[t]his is not a criminal proceeding by the state but a civil

action.” Id. at 8.

        But, inasmuch as the Court previously concluded Tyler’s claims are precluded by Heck,

the Court need not address this objection.

        Third, Tyler objects to the Magistrate Judge’s conclusion the state, pursuant to the SVPA,

had jurisdiction to begin proceedings against him. See Obj. at 14 (“The state never had jurisdiction

to begin proceedings on [me].”).

        Here, as explained above, South Carolina’s SVPA is a valid and constitutional exercise of

the state’s police powers. South Carolina’s Attorney General had the legal authority to commence

proceedings against Tyler under the SVPA in South Carolina circuit court. See § 44-48-10 et seq.

Accordingly, the Court concludes Tyler’s objection is without merit and will overrule the

objection.

        As to Tyler’s fourth objection, he avers the Magistrate Judge erroneously concluded an

interlocutory appeal to this Court inappropriate.



                                                    7
     4:19-cv-02318-MGL          Date Filed 09/13/21      Entry Number 22         Page 8 of 10




       Here, Tyler seeks appellate review of orders in the state court proceeding against him.

Under the Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and D.C. Ct. of Appeals v. Feldman,

460 U.S. 462 (1983) (Rooker-Feldman) doctrine, federal courts have no appellate jurisdiction over

state courts. As is relevant here, this doctrine “applies to interlocutory orders issued by state

courts[,]” Brown & Root v. Breckenridge, 211 F.3d 194, 199 (4th Cir. 2000), and it “reinforces the

important principle that review of state court decisions must be made to the state appellate courts,

and eventually to the Supreme Court, not by federal district courts or courts of appeals[,]” Jordahl

v. Democratic Party of Virginia, 122 F.3d 192, 202 (4th Cir. 1887).

       Accordingly, under the Rooker-Feldman doctrine, the Court is unable to hear Tyler’s

appeal of state court orders, and his objection will be overruled.

       Turning to Tyler’s fifth objection, he objects to the Magistrate Judge’s determination

“Bogle is protected from suit for [Tyler’s] claims, as prosecutors have absolute immunity from

damages for activities performed as ‘an officer of the court’ where the conduct at issue was closely

associated with the judicial phase of the criminal process.” Report at 9 (quoting Van de Kamp v.

Goldstein, 555 U.S. 335, 341–43 (2009)). In particular, Tyler argues “a prosecutor is not

absolutely immune with respect to actions outside of his or her role as an advocate, such as the

execution of a certification for determination of probable cause.” Obj. at 17.

       It is well established that prosecutors have absolute immunity from damages for activities

in, or connected with, judicial proceedings. See Buckley v. Fitzsimmons, 509 U.S. 259, 272 (1993)

(internal quotation and citation omitted) (“[T]he duties of the prosecutor in his role as an advocate

for the [s]tate involve actions preliminary to the initiation of a prosecution and actions apart from

the courtroom, and are nonetheless entitled to absolute immunity.”).




                                                 8
     4:19-cv-02318-MGL          Date Filed 09/13/21      Entry Number 22        Page 9 of 10




       Here, South Carolina’s Attorney General and his assistants function as prosecutors in

proceedings under the SVPA, and Bogle has absolute immunity for his prosecution-related

activities in, or connected with, judicial proceedings. See Bababnah v. Keller-Burnside, 208 F.3d

467, 470 (4th Cir. 2000) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)) (“A prosecutor

enjoys absolute immunity for prosecutorial functions ‘intimately associated with the judicial phase

of the criminal process.’”). Thus, Bogle’s participation in Tyler’s probable cause hearing, pursuant

to the valid and constitutional SVPA, is a prosecution-related activity in, or connected with,

judicial proceedings, and Tyler’s objection will be overruled.

       As to Tyler’s sixth objection, he objects to the Magistrate Judge’s conclusion Tyler’s

contention he lacks access to the Court is without merit. Here, Tyler has wholly failed to bring

any specific objection to the Magistrate Judge’s conclusion. Instead, he merely makes arguments

the Magistrate Judge has already considered and rejected. Inasmuch as the Court agrees with the

Magistrate Judge’s treatment of this issue, it need not repeat the discussion here. Consequently,

because Tyler neglects to make any specific objection, and the Court has found no clear error, it

need not make a de novo review of the record before overruling this objection and accepting the

Magistrate Judge’s recommendation.

       Lastly, Tyler objects to the Magistrate Judge’s conclusion he “has asserted no valid federal

claim[.]” Report at 11. Tyler avers his Fourteenth Amendment due process claim “is [his] valid

[federal] claim.” Obj. at 18.

       Here, the Magistrate Judge concluded Tyler failed to state a federal claim. Tyler, in his

objection, appears to posit inasmuch as he alleges a federal claim in his complaint, one must exist.

But, the act of alleging a federal claim, by itself, fails to overcome the requirement the claim must




                                                 9
    4:19-cv-02318-MGL          Date Filed 09/13/21      Entry Number 22        Page 10 of 10




be pled with sufficiency and be non-frivolous. Here, Tyler’s allegations are insufficient to survive

pre-service review. Accordingly, this objection will be overruled.

       After a thorough review of the Report and the record in this case pursuant to the standards

set forth above, the Court overrules Tyler’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Tyler’s complaint is DISMISSED WITHOUT

PREJUDICE and without issuance and service of process.

       IT IS SO ORDERED.

       Signed this 13th day of September 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE

                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                10
